
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


[PRAECIS Letterhead]

October 20, 2004

Michael J. Keavany
10 Stoneybrook Lane
Malvern, PA 19355

Dear Michael,

        It is my pleasure to offer you the position of Senior Vice President,
Sales and Marketing with PRAECIS PHARMACEUTICALS INCORPORATED, reporting
directly to me. We are looking forward to having you join our management team.

        Base Pay—Your annual base salary will be $270,000, paid in 26 increments
in the amount of $10,384.62 per pay period.

        Signing Payment—You will receive an on-hire signing payment in the
amount of $55,000 to cover the loss of your 2004 incentive bonus from your
previous employer.

        Management Bonus—You will be eligible to participate in the Company's
Executive Management Bonus Plan (the "Bonus Plan"). The targeted value of your
bonus award will be 30% of your annual base salary. Your actual bonus will be
based upon the attainment of performance related objectives established annually
and approved by the Board of Directors. Awards under the Bonus Plan are paid in
cash.

        Stock Options—The Chairman of the Board will recommend to the Board of
Directors an award of stock options to purchase 150,000 shares of PRAECIS common
stock ("Common Stock"), at a per-share exercise price equal to the fair market
value of the Common Stock on the date the stock option is granted, and in
accordance with the Company's Third Amended and Restated 1995 Stock Plan (as it
may be amended from time to time, the "Stock Plan"). These stock options will
vest and become exercisable over a period of five years as follows: 20% of the
total grant shall vest and become exercisable on the first anniversary of your
date of hire; and 1.67% of the total grant will vest and become exercisable
monthly thereafter for the subsequent 48 month-period, provided that you remain
an employee of the Company at such times. Notwithstanding the foregoing, these
stock options, and any additional stock options granted to you under the Stock
Plan, shall automatically become fully vested and exercisable immediately in the
event that your employment is terminated upon, or within a one-year period
following, the effective date of a Change of Control (as defined below) of the
Company, by (i) the Company, other than for Cause (as defined below), or
(ii) you for Good Reason (as defined below). The stock option agreement(s)
between you and the Company with respect to these options, and any additional
stock options granted to you under the Stock Plan, will be in the Company's
standard form, except that such stock options agreement(s) will provide for
automatic acceleration of vesting and exercisability as set forth in the
immediately preceding sentence, and will also provide that immediately upon a
Change of Control, the section of each such stock option agreement captioned "No
Exercise of Option if Employment Terminated for Misconduct" shall automatically
cease to be of any force or effect and, accordingly, no termination of your
employment with the Company upon or after a Change of Control will be, or will
be deemed to be, a termination for "Misconduct" for purposes of such stock
option agreement(s).

        Change of Control—If a Change of Control occurs and your employment with
the Company is terminated upon, or within a one-year period following, the
effective date of such Change of Control by (i) the Company, other than for
Cause, or (ii) you for Good Reason, you shall be entitled to a lump sum payment
equal to either (A) your annual salary for the year in which such Change of
Control occurs, plus the full amount of your target award under the Bonus Plan
for that year, if such termination occurs during the first twelve months of your
employment with the Company, or (B) two times the sum of (x) your annual salary
for the year in which such Change of Control occurs and (y) the full amount of
your target award under the Bonus Plan for that year, if such termination occurs

--------------------------------------------------------------------------------




at any time after the first anniversary of you employment with the Company. In
addition, in the event of such termination, then for a period of either (i) one
year following the effective date of such termination, if such termination
occurs during the first twelve months of your employment with the Company, or
(ii) two years following the effective date of termination, if such termination
occurs at any time after the first anniversary of your commencement of
employment with the Company, the Company shall, at its sole cost and expense,
maintain in full force and effect for your benefit (and the benefit of your
spouse and children, if applicable) the long-term disability and medical and
dental insurance coverage maintained by the Company and as in effect immediately
prior to the Change of Control or, if more favorable to you (and your spouse and
children, if applicable), as in effect immediately prior to the occurrence of
the first event or circumstance constituting Good Reason; provided that if the
general terms and conditions of such insurance do not permit the continued
coverage of you (and of your spouse and children, if applicable) as provided
above, the Company shall, provide or arrange to provide you (and your spouse and
children, if applicable) for the applicable period as provided above, at its
sole cost and expense, with such insurance coverage having benefits
substantially similar (with no reduction in benefits) to those which you (and
you spouse and children, if applicable) would otherwise have been entitled had
the continued coverage of you (and of your spouse and children, if applicable)
as provided above been permitted under the general terms and conditions of such
insurance.

        Withholding—The Company may withhold from any amounts payable hereunder
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

        Parachute Tax Treatment—In the event that any payment or benefit you
receive from the Company or an affiliate (collectively, the "Payments") would be
subject to the excise tax (the "Excise Tax") imposed on "excess parachute
payments" pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code"), then the Payments shall be reduced to the extent necessary
so that no portion of the Payments is subject to the Excise Tax, provided that
such reduction shall occur only if (A) the net amount of such Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
taxes on such reduced Payments) is greater than (B) the net amount of such
Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Payments and the amount of Excise
Tax to which you would be subject in respect of such unreduced Payments).
Determinations with respect to the preceding sentence shall be made by the
Company's auditors which were serving as such prior to the Change of Control, in
consultation with tax counsel selected by the Company.

        Certain Definitions—For the purposes of this agreement:

        A "Change of Control" shall occur or be deemed to have occurred if:

(i)any individual, entity or "person" (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned directly or indirectly by the stockholders of Company in substantially the
same proportion as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities entitled to
vote generally for the election of directors;

(ii)individuals who, as of the date hereof, constitute the Company's Board of
Directors (as of the date hereof, the "Incumbent Board") cease for any reason to
constitute a majority of the Company's Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of

2

--------------------------------------------------------------------------------



office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of
this agreement, considered as though such person were a member of the Incumbent
Board;

(iii)the stockholders of the Company approve a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
entity or entities (whether or not the Company would be the surviving
corporation), other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into or exchanged for voting securities of the surviving entity or any
parent thereof), immediately after such merger or consolidation, more than 50%
of the combined voting power of the voting securities of such surviving entity
or any parent thereof entitled to vote generally for the election of directors;
or

(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.

        "Cause" shall mean: (i) your substantial and continuing willful failure
to perform your assigned duties (other than any such failure resulting from
incapacity due to injury or physical or mental illness), which failure is not
cured within 30 days after a written demand for substantial performance is
delivered to you by the Company at the direction of the Company's Board of
Directors which specifically identifies the manner in which you have not
substantially performed your assigned duties, and provided you have had a
reasonable opportunity, after receipt of such written demand, to be heard (and
to be represented by counsel) at a meeting of the Company's Board of Directors,
or (ii) (A) your conviction of a felony (other than unintentional motor vehicle
felonies) or (B) your engaging in gross misconduct which is materially and
demonstrably injurious to the Company, provided (in the case of this clause (B))
you have received written notice from the Company at the direction of the Board
of Directors specifically identifying the acts or omissions constituting such
gross misconduct and you have had a reasonable opportunity, after receipt of
such notice, to be heard (and to be represented by counsel) at a meeting of the
Company's Board of Directors. For purposes of this definition, no act or failure
to act shall be considered "willful" unless it is done, or omitted to be done,
in bad faith or without reasonable belief that the action or omission was in the
best interests of the Company.

        "Good Reason" shall mean: (i) any adverse and material alteration or
diminution in your position, title or responsibilities as they existed
immediately prior to the Change of Control, if the Company does not remedy such
alteration or diminution within 30 days following notice from you; (ii) the
Company's material reduction of your annual base salary or targeted bonus
opportunity, in each case as in effect immediately prior to the Change of
Control; or (iii) relocation of the Company's offices at which you are employed
immediately prior to the Change of Control which increases your daily commute by
more than 50 miles on a round trip basis.

        Temporary Housing—You will receive three (3) payments in the amount of
$25,000 each to assist you in defraying the cost of temporary living expenses,
which may include: transportation between your current home and Waltham;
apartment or hotel accommodations; parking and other miscellaneous related
expenses. These payments will be made according to the following schedule:

•The first payment will be made upon hire;

•The second payment will be made upon completion of six (6) months of employment
with the Company; and

•The third payment will be made upon completion of twelve (12) months of
employment with the Company.

3

--------------------------------------------------------------------------------





        Relocation—Upon written acceptance of this offer, the Company will be
happy to assist you in defraying your reasonable relocation expenses. This will
include the following:

•The cost to move your personal and household effects to your permanent
residence in the Boston area;

•Up to a maximum of 6% of the sale price of your principal residence to cover
real estate commissions, closing costs and other related fees associated with
its sale;

•Reasonable costs associated with two house-hunting trips to the Boston area;
and

•Reasonable costs associated with the purchase of your new home in the Boston
area to include the following:

•Document preparation fees

•Inspections required by local ordinance or by community

•Survey fees

•Title search insurance costs

•Attorney fees

•Recording fees

•Appraisal fees

•Other miscellaneous/statutory fees

        Relocation allowances are subject to U.S. Federal Income Tax in
accordance with federal statutes. The Company will provide a tax gross-up
payment for those allowances that are taxable.

        In the event that you voluntarily terminate your employment with PRAECIS
within twenty four (24) months from the start date of your employment, you must
refund to the Company, on or before your last day of employment, all payments
made to you or on your behalf by the Company in connection with your relocation.
You hereby authorize the Company to deduct all relocation moneys you owe to the
Company from any moneys the Company owes you (including your final paycheck).
You understand that you must repay PRAECIS any balance remaining after that
final deduction is made.

        Benefits—PRAECIS maintains a comprehensive employee benefits program in
which you will be eligible to participate. These benefits include: health,
dental, prescription, vision, life and long-term disability insurance; three
weeks of vacation per year (accrued at a rate of 1.25 days per month); twelve
statutory/Company designated holidays each year; and the ability to participate
in the Company's 401(k) Plan and Employee Stock Purchase Plan.

        Contingencies—this offer is contingent upon the successful completion
of:

•Execution of the Proprietary Information and Inventions Agreement and Conflict
of Interest Policy, both of which are enclosed herewith (to be signed and
returned with this Offer Letter).

•Proof of employment eligibility to be provided within three days of employment.
Enclosed is an Employment Eligibility Verification Form (1-9). Please read the
form carefully and bring it and any necessary documentation with you on your
first day of employment.


        Legal Fees—The Company shall pay to you or as you direct all legal fees
and expenses incurred by you or on your behalf in seeking in good faith to
obtain or enforce any benefit or right provided by this agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after your
delivery to the Company of written request for payment accompanied by invoices
reflecting such fees and expenses incurred as to which payment is being
requested. You shall be entitled to seek specific performance of your rights
under this paragraph

4

--------------------------------------------------------------------------------



during the pendency of any dispute or controversy arising under or in connection
with this agreement, and in such event the Company will not assert that there is
an adequate remedy at law.

        Successors—This agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns (whether direct or indirect, by
purchase, merger, consolidation or otherwise). The Company will require any
assignee(s) or transferee(s) of all or substantially all of assets of the
Company to assume expressly and agree to perform this agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such assignment or transfer had taken place. As used in this agreement,
"Company" shall mean the Company as hereinbefore defined and its successors and
assigns as aforesaid. This agreement is personal to you and without the prior
written consent of the Company shall not be assignable by you except by will or
the laws of descent and distribution. This agreement shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts shall be paid in accordance with the terms
of this agreement to your devisee, legatee or other designee or legal
representative.

        Miscellaneous—This agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this agreement are not part of
the provisions hereof and shall have no force or effect. This agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors or assigns or, in your case, legal
representative(s). No delay or omission by a party in exercising any right under
this agreement shall operate as a waiver of that of any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion. In case any provision of this agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby. The
captions of the sections of this agreement are for convenience of reference only
and in no way define, limit or affect the scope or substance of any section of
this agreement. This agreement may be executed in counterparts, each of which
when executed shall be deemed to be an original but which taken together shall
constitute one and the same agreement.

        By signing this letter, you understand that your employment with PRAECIS
is at-will. Therefore, your employment can terminate, with or without cause, and
with or without notice, at any time, at your option or the Company's option, and
the Company can terminate or change all other terms and conditions of your
employment, with or without cause, and with or without notice, at any time.

        We look forward to your joining PRAECIS and are confident that you will
contribute positively to our growth.

        Please don't hesitate to call me if you have any questions.

Sincerely yours,

PRAECIS PHARMACEUTICALS
INCORPORATED


By:
 
/s/  KEVIN F. MCLAUGHLIN      

--------------------------------------------------------------------------------

Kevin F. McLaughlin
President and Chief Operating Officer
 

5

--------------------------------------------------------------------------------



Your signature below indicates that you have read, understand and agree to the
terms and conditions of this Offer Letter. Please retain a copy of this document
for your files and return the signed original to my attention.

Agreed and Accepted by:


/s/  MICHAEL J. KEAVANY      

--------------------------------------------------------------------------------

Michael J. Keavany
 
Date: November 11, 2004
 
Employment Start Date: November 15, 2004
 

Enclosures

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

